OPINION — AG — ** OKLAHOMA BAR ASSOCIATION — TRUST ACCOUNTS PROGRAM ** UNDER THE PROVISIONS OF SUPREME COURT DISCIPLINARY RULE 9-102 (DR 9-102), LOCATED AT 5 Ohio St. 1-3 [5-1-3], THE OKLAHOMA BAR FOUNDATION HOLDS THE ENTIRE BENEFICIAL INTEREST OF THE FUNDS IT RECEIVES THROUGH THE TRUST ACCOUNT PROGRAM DESCRIBED IN THAT RULE, AND AS AUTHORIZED BY 6 Ohio St. 803 [6-803] AND RULE 16.1 OF THE OKLAHOMA BANKING BOARD. (NOW ACCOUNTS, BANKING, CLIENT FUNDS, OKLAHOMA BAR FOUNDATION, INVESTMENTS, NONPROFIT ORGANIZATION, INTEREST) CITE: 12 U.S.C.A. 1832,26 U.S.C.A. 501(C)(3), 6 Ohio St. 803 [6-803], 6 Ohio St. 804 [6-804] (SUSAN BRIMER AGOSTA)